Case: 15-13669   Date Filed: 08/24/2016   Page: 1 of 3


                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-13669
                      ________________________

                   D.C. Docket No. 1:12-cv-00518-ODE


LUCY O. JACKSON,

                                                          Plaintiff–Appellant,

                                 versus

FULTON COUNTY DEPARTMENT OF HEALTH AND WELLNESS,
FULTON COUNTY, GEORGIA,
PATRICE HARRIS,
in her official and personal capacities,
PATRICIA CWIKLINSKI,
in her official and personal capacities,

                                                      Defendants–Appellees.

                      ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                    ________________________

                           (August 24, 2016)
                 Case: 15-13669         Date Filed: 08/24/2016        Page: 2 of 3


Before TJOFLAT, JULIE CARNES, and MELLOY, * Circuit Judges.

PER CURIAM:

       Plaintiff appeals the district court’s order adopting the Magistrate Judge’s

Report and Recommendation and granting summary judgment to Defendants on

Plaintiff’s employment discrimination claims and its order denying Plaintiff’s

motion for relief from judgment. In granting summary judgment, the district court

concluded, among other things, that: (1) Defendants provided a legitimate, non-

discriminatory reason for the allegedly discriminatory and retaliatory actions taken

against Plaintiff, which Plaintiff failed to rebut with evidence of pretext;

(2) Plaintiff failed to properly plead a failure to accommodate claim under the

ADA; and (3) Plaintiff did not present any evidence to support her claim that

Defendants violated the Family Medical Leave Act. 1

       Having heard oral argument, and after careful review of the briefs and the

record, we affirm the district court.

*
  Honorable Michael J. Melloy, Senior United States Circuit Judge for the Eighth Circuit, sitting
by designation.
1
  The district court noted that the complaint included a “laundry list” of substantive and
procedural due process claims, which the court deemed Plaintiff to have abandoned. Even
assuming that Plaintiff did not abandon these claims, we conclude that Plaintiff’s complaint fails
to allege either a substantive or a procedural due process claim that is “‘plausible on its face.’”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007)). See McKinney v. Pate, 20 F.3d 1550, 1556 (11th Cir. 1994) (noting that public
employment law remains “largely outside the scope of substantive due process jurisprudence”);
Cotton v. Jackson, 216 F.3d 1328, 1331 (11th Cir. 2000) (“If adequate state remedies were
available but the plaintiff failed to take advantage of them, the plaintiff cannot rely on that failure
to claim that the state deprived him of procedural due process.”).

                                                  2
            Case: 15-13669   Date Filed: 08/24/2016   Page: 3 of 3


AFFIRMED.




                                     3